DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner proposes:  OLED WITH BANKS HAVING GROOVES AND OPENINGS

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a width of the first opening in the second direction is smaller than a width of the sub-pixel region, which connects to a first groove via the first opening, in the second direction”; it is not clear what “which connects to a first groove via the first opening” modifies.
Claim 2 recites that “in two adjacent rows of horizontal parts, the plurality of first grooves in one row of horizontal part connect to the sub-pixel regions in columns of sub-pixel regions having the first color, and the plurality of first grooves in the other row of horizontal part connect to the sub-pixel regions in columns of sub-pixel regions having a third color, which is different from the first color and the second color.” It is not clear what this means.
Clam 3 recites that “the first openings in odd numbered rows of horizontal parts are aligned with each other in the first direction, the first openings in even numbered rows of horizontal parts are aligned with each other in the first direction, and the first openings in odd numbered rows of horizontal parts and the first openings in even numbered rows of horizontal parts are staggered with respect to each other in the first direction.” It is not clear what this means.
Claim 4 recites that “the first openings connect to a same column of sub-pixel regions are aligned with each other in the first direction, and the first openings connect to different columns of sub-pixel regions are staggered with respect to each other in the first direction.” It is not clear what this means. In particular, “connect” is a verb, but the bolded clauses have another verb as well (“are”), and it is not clear how these relate to each other.
Claim 7 recites that “the horizontal part is over the vertical part in the third direction.” It is not clear what it means for one thing to be over another thing in a direction.
The remaining claims are rejected based on their dependencies.
The claims have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897